As filed with the Securities and Exchange Commission on February 25, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 1, 2015 – December 31, 2015 ITEM 1. REPORT TO STOCKHOLDERS. Semi-Annual Report December 31, 2015 (Unaudited) Fund Adviser: Auxier Asset Management LLC 5285 Meadows Road Suite 333 Lake Oswego, Oregon 97035 Toll Free: (877) 3AUXIER or (877) 328-9437 AUXIER FOCUS FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 Year End 2015 Market Commentary Slowing global growth, crashing commodities, depreciating currencies and correcting stocks highlighted the investing climate for 2015. The market continued to purge the excesses of a historic boom in commodities, particularly energy. When commodity prices were far above the cost of production, massive capital spending was unleashed and extraordinary “supply shocks” resulted. Now we see the aftermath of the “easy money lending” that helped inflate bubble prices as capital allocation becomes undisciplined. In 2015, major stock market indices masked the correction and recessions in transportation, industrial manufacturing materials and energy.As an investor, it is so critical to study the supply and demand for industries and companies, as “supply gluts” fueled by excessive borrowed money can be devastating. The stock of Glencore, a global mining giant, has declined over 75% from its peak in 2012 thanks to the firm’s penchant for overpaying and overborrowing. Agriculture is also suffering from the combined challenges of low crop prices, driven by productivity gains, and currency price declines of competing emerging markets. If you produce soybeans, the current selling price is under the cost of production. Worse, the currency of top producer Brazil has declined by 40% versus the dollar, making it very difficult to compete. This is not good if you make a living selling $500,000 grain combines. Currency changes competitively impact many US companies. Indeed, those in Standard & Poor’s 500 stock index currently derive 46% of their revenues abroad. With exponential increases in data, the ability to overproduce goods is leading to problems of “abundance.” Small teams armed with technology are transforming entire industries. US oil production from shale fields increased from 5.5 million barrels per day in 2009 to 9.9 million in 2014. Energy price declines normally are good for consumption based economies like the US. In fact, recessions in the 1970s were a direct result of parabolic increases in energy prices. However, the ferocity of energy price declines (down some 70% over 18 months) has put a damper on US GDP.Witness a 73% drop in forecasted fourth quarter earnings for energy firms in domestic shale drilling and corresponding cutbacks in capital spending (over $315 billion). Still, lower fuel prices led to record car travel—two trillion miles traveled this past year. With the advent of driverless car technology, the number is projected to climb to three trillion over the next twenty years. People are eating out more than at home for the first time in history. Spending is strong for air travel, cruises and “experiences” in general. Consumption expenditures are running the highest since 2006. Food, beverage, healthcare and other necessity items are showing solid demand.Lower energy prices give room for an energy tax to fund the infrastructure needs in the US. With the growth of online retailer deliveries, a major investment in infrastructure is needed, which would be a boost to the domestic economy. The US continues to be a destination for global money seeking strong “rule of law” protections. China had record outflows, over $800 billion this past year, and much of it landed in America. Stomaching Market Volatility It is normal in a free functioning market to fluctuate. Volatility is not risk. The long term loss of purchasing power equates to risk. The dollar’s purchasing power has declined 98% since 1914. That is risk. Navigating through all kinds of markets the past 30 years or so has led me to believe that one’s stomach is the organ most crucial to realizing high compounded returns—maybe more than high IQ. On average US markets have endured 50 corrections of greater than 10% in 100 years. There are 25% drops on average every 42 months. Price swings average 50% annually among shares listed on the New York Stock Exchange. While company ownership beats most investment classes over long periods, the volatility often takes people out of the game, especially in extreme bear markets. I remember like yesterday the 33% drop in 1987—in a strong economy. That post-crash period was a tremendous time to invest, yet the volatility was off the charts. As outstanding investor Shelby Cullom Davis said, “you make most of your money in a bear market, you just don’t realize it at the time.” The best advice a client gave to a referral, which made his family substantial sums over the past thirty years, was to “never look at the market.” Great investors typically keep the emotions and ego out of decisions. They instead keep searching for facts and truth while zeroing in on “knowable” fundamentals. Holding tenaciously onto great businesses and assets pays off over the long term and crushes other investment schemes. The market is there to serve, not guide, and you need to know what you own when it goes down. (And it always goes down!) As opposed to predicting markets, we shop for businesses and managements that can survive and thrive in downturns. Companies with poor balance sheets in commoditized markets currently face stiff headwinds. It is important to remember that stocks represent an ownership interest in a real business and are not a lottery ticket. If the business is focused on their customers and improving execution, returns will follow. Recall that low oil prices led Russia to default in 1998.We see the market discounting a similar event with Nigeria, Venezuela or Russia if prices stay low. High risk, CCC-rated junk bond yields have doubled from 10% to 20%. Whenever an asset price has a precipitous decline there are all kinds of repercussions. Sovereign wealth funds tied to oil have been heavy sellers of index funds to shore up their capital base. Currency devaluations continue to pressure earnings with close to half of 1 AUXIER FOCUS FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 S&P 500’s revenues impacted. And bankers are being hurt by central bank policies promoting negative real interest rates (when a bond’s tiny coupon can’t keep up with inflation). We have been warning for some time of the extreme bubble valuations in publicly traded biotech stocks and private Silicon Valley startups dubbed Unicorns. Both now show signs of cracking. Venture firms I have met with say the valuations in those companies are higher than in 1999. Year End 2015 Auxier Focus Fund Performance Update AUXIER FOCUS FUND December 31, 2015 ANNUALIZED Inception* 15 Year Ten Year Five Year Three Year One Year Auxier Focus Fund Investor Class Shares 7.00% 7.22% 6.32% 8.56% 9.49% -1.18% S&P 500 Index 4.27% 5.00% 7.31% 12.57% 15.13% 1.38% Morningstar Large Value Category Average 5.38% 5.59% 9.75% 11.63% -4.05% CUMULATIVE Inception* 15 Year Ten Year Five Year Three Year One Year Auxier Focus Fund Investor Class Shares 204.7% 184.47% 84.55% 50.67% 31.26% -1.23% S&P 500 Index 99.10% 107.99% 102.42% 80.75% 52.59% 1.38% *Fund inception : July 9, 1999 Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost. As stated in the current prospectus, the Auxier Focus Fund’s (the "Fund") Investor Class Share’s annual operating expense ratio (gross) is 1.27%. The Fund’s adviser has contractually agreed to waive a portion of its fee and/or reimburse Fund expenses to limit total annual operating expenses at 1.14%, which is in effect until October 31, 2016. Other share classes may vary. The Fund charges a 2.0% redemption fee on shares redeemed within 180 days of purchase.For the most recent month-end performance, please call (877)328-9437 or visit the Adviser’s website at www.auxierasset.com. The recent growth rate in the stock market has helped to produce short-term returns that are not typical and may not continue in the future. Portfolio Highlights Top Holdings on 12/31/2015 % Assets Pepsico Inc. Bank of New York Mellon Kroger Microsoft Molson Coors Brewing Medtronic Philip Morris Unitedhealth Group Johnson & Johnson Mastercard In fourth quarter 2015, Auxier Focus Fund’s investor class gained 5.60%. The stocks in the portfolio grew 6.83%, slightly trailing the corresponding 7.04% return of the S&P 500 index. For the full year the Fund declined 1.23%, compared with a 1.38% gain for S&P 500 index. The averages masked a far more difficult environment.Median stocks in the Russell 3000 Index finished down 20.90% from their 52-week high. Only 30% of the stocks on the NYSE ended the year in an uptrend. The Fund ended the year with 12% held in cash and “work-outs” (market agnostic positions), 74% in US stocks and 14% in foreign stocks. Negative currency translations were a drag on our foreign holdings, which offset better domestic performers. We started the year with less than 4% exposure to energy. And we ended with slightly less as our refiners outperformed the major integrated oils. Instead of trying to predict or “play” the markets, we focus on gaining cumulative knowledge in industries and superior businesses with strong managements. We believe the economy is entering a negative credit cycle. That’s when higher risk corporate debt spreads widen in the face of increasing defaults. So we feel it is more important than ever to scrutinize the balance sheet of each business. Companies that sell large ticket items like cranes or require high mandatory capital spending are riskier given the growth in debt levels worldwide. We favor managements that have honed their competitive advantages to better serve customers. These businesses should have the ability to deliver output that will retain purchasing power while requiring a minimum of new investment. Most of the stocks we seek and own have high returns on capital and high free cash flow yields 2 AUXIER FOCUS FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 with low mandatory capital spending requirements. Declining energy and commodity inputs provide a tailwind to many of the strong quality franchises we own. Gas savings have been going into increased travel, dining out and “experiences.” Services comprise over 85% of the US economy, and fundamentals in housing (encouraging household formations), hospitality, leisure and healthcare are holding up. While consumer sentiment on main street is looking up, the mood on Wall Street is dour, with recent sentiment the most negative since 2009. The recession in manufacturing and transportation is starting to present opportunities to buy outstanding management teams at bargain prices. We constantly seek a “catalyst” to provide gains in flat and declining markets that often take the form of split-ups or consolidations. Since the early 1980s, we have approached the markets in a systematic, rational, low risk manner. We tend to do better in difficult markets. Our competitive advantages are cumulative knowledge of individual businesses, passion for research, and emphasis on price versus value. Since we started the Fund in 1999, an investment of $10,000 in the Dow Jones industrials has grown to $23,075 and to $20,037 invested in the S&P 500. Each lagged behind a corresponding hypothetical $10,000 stake in the Auxier Focus Fund Investor Shares, which has grown to $30,474. And that’s despite the Fund’s average equity exposure of less than 85%. Within ten years of the Fund’s inception, the market suffered two declines in excess of 40%. In the US, only one in five companies survive 15 years. During times of extreme volatility, I have found it helpful to study investors who have survived and thrived during market and economic turmoil. J. Paul Getty excelled in the oil industry, particularly during the difficult 1930s. These are some of his thoughts: · “The big profits go to the intelligent, careful and patient investor, not to the restless overeager speculator. The seasoned investor buys stocks when they are low, holds them for the long pull rise, and takes in between dips and slumps in stride.” · “Separate fact from opinion and dig deep for facts and challenge expert opinion. A man’s opinions are less valuable than the information he gathers.” · “Buy when everyone else is selling and hold until everyone else is buying. That’s not just a catchy slogan. It is the very essence of successful investing.” We appreciate your trust. Jeff Auxier Fund returns (i) assume the reinvestment of all dividends and capital gain distributions and (ii) would have been lower during the period if certain fees and expenses had not been waived. Performance shown is for the Fund’s Investor Class shares; returns for other share classes will vary. Performance for Investor Class shares for periods prior to December 10, 2004 reflects performance of the applicable share class of Auxier Focus Fund, a series of Unified Series Trust (the “Predecessor Fund”). Prior to January 3, 2003, the Predecessor Fund was a series of Ameriprime Funds. The performance of the Fund’s Investor Class shares for the period prior to December 10, 2004 reflects the expenses of the Predecessor Fund. The Fund may invest in value and/or growth stocks. Investments in value stocks are subject to risk that their intrinsic value may never be realized and investments in growth stocks may be susceptible to rapid price swings, especially during periods of economic uncertainty. In addition, the Fund may invest in mid-sized companies which generally carry greater risk than is customarily associated with larger companies. Moreover, if the Fund's portfolio is overweighted in a sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not overweighted in that sector. An increase in interest rates typically causes a fall in the value of a debt security (Fixed-Income Securities Risk) with corresponding changes to the Fund’s value. 3 AUXIER FOCUS FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 The S&P 500 Index is a broad-based, unmanaged measurement of changes in stock market conditions based on 500 widely held common stocks. The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the Nasdaq.The Russell 3000 Index is a market capitalization weighted equity index maintained by the Russell Investment Group that seeks to be a benchmark of the entire U.S. stock market. One cannot invest directly in an index or average. The views in this shareholder letter were those of the Fund Manager as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 4 AUXIER FOCUS FUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2015 The following chart reflects the change in the value of a hypothetical $10,000 investment in Investor Shares, including reinvested dividends and distributions, in the Fund compared with the performance of the benchmark, the S&P 500 Index ("S&P 500"), over the past ten fiscal years. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. The total return of the Fund's classes includes the maximum sales charge of 5.75% (A Shares only) and operating expenses that reduce returns, while the total return of the S&P 500 does not include the effect of sales charges and expenses. A Shares are subject to a 1.00% contingent deferred sales charge on shares purchased without an initial sales charge and redeemed less than one year after purchase. The total return of the S&P 500 includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the S&P 500 does not include expenses. The Fund is professionally managed while the S&P 500 is unmanaged and is not available for investment. Comparison of Change in Value of a $10,000 Investment Investor Shares vs. S&P 500 Index Average Annual Total Returns for Periods Ended December 31, 2015: 1 Year 5 Years 10 Years Since Inception(1) Investor Shares -1.18 % S&P 500 Index (Since July 9, 1999) % A Shares (with sales charge)(2)(3) -6.97 % Institutional Shares(3) -1.00 % Investor, A Shares and Institutional Shares commenced operations on July 9, 1999, July 8, 2005, and May 9, 2012, respectively. Due to shareholder redemptions on August 21, 2005, net assets of the class were zero from the close of business on that date until September 22, 2005. Financial information presented for the period August 21, 2005 to September 22, 2005 reflects performance of Investor Shares of the Fund. For Institutional Shares, performance for the 5-year, 10-year and since inception periods are blended average annual returns which include the returns of the Investor Shares prior to commencement of operations of the Institutional Shares. For A Shares, performance for the since inception period is a blended average annual which includes the return of the Investor Shares prior to commencement of operations of the A Shares. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please visit the website of the Fund's investment adviser at www.auxierasset.com or call (877) 328-9437. As stated in the Fund's prospectus, the annual operating expense ratios (gross) for Investor Shares, A Shares and Institutional Shares are 1.27%, 1.56% and 1.36%, respectively. However, the Fund's adviser has contractually agreed to waive a portion of its fees and/or to reimburse expenses to limittotal annual fund operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividend expenses on short sales, and extraordinary expenses) to 1.14%, 1.25% and 1.00% for Investor Shares, A Shares and Institutional Shares,respectively through October 31, 2016. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. Performance for Investor Shares for periods prior to December 10, 2004, reflects performance and expenses of Auxier Focus Fund, a series of Unified Series Trust (the “Predecessor Fund”). Prior to January 3, 2003, the Predecessor Fund was a series of Ameriprime Funds. 5 AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2015 Shares Security Description Value Common Stock - 89.8% Communications - 3.5% America Movil SAB de CV, ADR $ Cisco Systems, Inc. eBay, Inc. (a) Telefonica SA, ADR Twenty-First Century Fox, Inc., Class A Viacom, Inc., Class B Consumer Discretionary - 7.9% Apollo Education Group, Inc., Class A (a) Comcast Corp., Class A CST Brands, Inc. CVS Health Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) General Motors Co. H&R Block, Inc. Lincoln Educational Services Corp. (a) Lowe's Cos., Inc. McDonald's Corp. Michael Kors Holdings, Ltd. (a) Sally Beauty Holdings, Inc. (a) The Andersons, Inc. The Home Depot, Inc. Time Warner Cable, Inc. Time Warner, Inc. Vitamin Shoppe, Inc. (a) Wal-Mart Stores, Inc. Yum! Brands, Inc. Consumer Staples - 23.7% Alliance One International, Inc. (a) Altria Group, Inc. British American Tobacco PLC, ADR Coca-Cola HBC AG, ADR (a) ConAgra Foods, Inc. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Kelly Services, Inc., Class A Molson Coors Brewing Co., Class B Monster Beverage Corp. (a) PepsiCo, Inc. Philip Morris International, Inc. Tesco PLC, ADR (a) The Coca-Cola Co. The JM Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. Unilever NV, ADR Energy - 3.4% BP PLC, ADR Chevron Corp. ConocoPhillips Phillips 66 Valero Energy Corp. Financials - 18.3% Aflac, Inc. American International Group, Inc. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Capital One Financial Corp. Central Pacific Financial Corp. Citigroup, Inc. Colliers International Group, Inc. Credit Suisse Group AG, ADR FirstService Corp. Franklin Resources, Inc. Legg Mason, Inc. Marsh & McLennan Cos., Inc. MasterCard, Inc., Class A PayPal Holdings, Inc. (a) The Allstate Corp. The Bank of New York Mellon Corp. The Travelers Cos., Inc. U.S. Bancorp Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Wells Fargo & Co. Health Care - 21.1% Abbott Laboratories Alkermes PLC (a) Anthem, Inc. Baxalta, Inc. Baxter International, Inc. Becton Dickinson and Co. Biogen, Inc. (a) Community Health Systems, Inc. (a) Express Scripts Holding Co. (a) Gilead Sciences, Inc. GlaxoSmithKline PLC, ADR Johnson & Johnson Laboratory Corp. of America Holdings (a) Medtronic PLC Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. St. Jude Medical, Inc. UnitedHealth Group, Inc. Zimmer Biomet Holdings, Inc. Industrials - 3.2% AGCO Corp. Corning, Inc. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 4.4% Intel Corp. Microsoft Corp. Oracle Corp. Materials - 3.6% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Precision Castparts Corp. See Notes to Financial Statements. 6 AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2015 Shares Security Description Value The Dow Chemical Co. $ Services - 0.0% Fastenal Co. Telecommunications - 0.7% AT&T, Inc. Verizon Communications, Inc. Total Common Stock (Cost $153,094,241) Principal Rate Maturity U.S. Treasury Securities - 0.1% $ U.S. Treasury Bill (b) (Cost $344,198) % 06/30/16 Total Investments - 89.9% (Cost $153,438,439)* $ Other Assets & Liabilities, Net – 10.1% Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. (b) Rate presented is yield to maturity. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2015. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Services - - Telecommunications - - U.S. Treasury Securities - - Total Investments At Value $ $ $ - $ The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2015. AFA PORTFOLIO HOLDINGS % of Net Assets Common Stock % U.S. Treasury Securities % Other Assets & Liabilities, Net % % See Notes to Financial Statements. 7 AUXIER FOCUS FUND STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2015 ASSETS . Total investments, at value (Cost $153,438,439) $ Cash Receivables: Fund shares sold Dividends and interest Prepaid expenses Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distributions payable Accrued Liabilities: Adviser Investment adviser fees Trustees’ fees and expenses Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Investor Shares A Shares Institutional Shares NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* Investor Shares (based on net assets of $214,538,707) $ A Shares (based on net assets of $3,742,878) $ A Shares Maximum Public Offering Price Per Share (net asset value per share/(100%-5.75%)) $ Institutional Shares (based on net assets of $36,480,462) $ * Shares redeemed or exchanged within 180 days of purchase are charged a 2.00% redemption fee. See Notes to Financial Statements. 8 AUXIER FOCUS FUND STATEMENT OF OPERATIONS SIX MONTHS ENDED DECEMBER 31, 2015 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $15,881) . $ Interest income Total Investment Income Adviser EXPENSES Investment adviser fees Fund services fees Transfer agent fees: Investor Shares A Shares Institutional Shares Distribution fees: A Shares Custodian fees Registration fees: Investor Shares A Shares Institutional Shares Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED LOSS ) DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See Notes to Financial Statements. 9 AUXIER FOCUS FUND STATEMENTS OF CHANGES IN NET ASSETS June 30, 2016 # # # For the Six Months Ended December 31, 2015 For the Year Ended June 30, 2015 OPERATIONS Shares Shares Net investment income $ $ Net realized gain Net change in unrealized appreciation (depreciation) ) ) Increase (Decrease) in Net Assets Resulting from Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income: Investor Shares ) ) A Shares ) ) Institutional Shares ) ) Net realized gain: Investor Shares ) ) A Shares ) ) Institutional Shares ) ) Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares: Investor Shares A Shares Institutional Shares Reinvestment of distributions: Investor Shares A Shares Institutional Shares Redemption of shares: 1 Investor Shares ) 2 A Shares ) 3 Institutional Shares ) Redemption fees - - Increase (Decrease) in Net Assets from Capital Share Transactions ) ) Decrease in Net Assets ) ) NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ (a) Undistributed (distributions in excess of) net investment income $ ) $ See Notes to Financial Statements. 10 AUXIER FOCUS FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended June 30, INVESTOR SHARES December 31, 2015 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(a) Net realized and unrealized gain (loss) ) (b) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) Total Distributions to Shareholders ) REDEMPTION FEES(a) — (c) — (c) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN )%(d) % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) % Net expenses %(e) % Gross expenses(f) %(e) % PORTFOLIO TURNOVER RATE 3 %(d) 4 % 9 % 11 % 8 % 20 % (a) Calculated based on average shares outstanding during each period. (b) The net realized and unrealized gain (loss) per share does not correlate to the aggregate of the net realized and unrealized loss in the Statement of Operations for the year ended June 30, 2012, primarily due to the timing of the sales and repurchases of the Fund's shares in relation to fluctuating market values for the Fund's portfolio. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 11 AUXIER FOCUS FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended June 30, A SHARES December 31, 2015 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(a) Net realized and unrealized gain (loss) ) (b) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) Total Distributions to Shareholders ) REDEMPTION FEES(a) — (c) — (c) — (c) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN(d) )%(e) % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(f) % Net expenses %(f) % Gross expenses(g) %(f) % PORTFOLIO TURNOVER RATE 3 %(e) 4 % 9 % 11 % 8 % 20 % (a) Calculated based on average shares outstanding during each period. (b) The net realized and unrealized gain (loss) per share does not correlate to the aggregate of the net realized and unrealized loss in the Statement of Operations for the year ended June 30, 2012, primarily due to the timing of the sales and repurchases of the Fund's shares in relation to fluctuating market values for the Fund's portfolio. (c) Less than $0.01 per share. (d) Total Return does not include the effect of front end sales charge or contingent deferred sales charge. (e) Not annualized. (f) Annualized. (g) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 12 AUXIER FOCUS FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended June 30, May 9, 2012 (a) through INSTITUTIONAL SHARES December 31, 2015 June 30, 2012 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) ) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) — Net realized gain ) — Total Distributions to Shareholders ) — REDEMPTION FEES(b) — (c) — (c) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN )%(d) % % % %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) % % % %(e) Net expenses %(e) % % % %(e) Gross expenses(f) %(e) % % % %(e) PORTFOLIO TURNOVER RATE 3 %(d) 4 % 9 % 11 % 8 %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 13 AUXIER FOCUS FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2015 Note 1. Organization The Auxier Focus Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers three classes of shares: Investor Shares, A Shares and Institutional Shares. A Shares are offered at net asset value plus a maximum sales charge of 5.75%. A Shares are also subject to contingent deferred sales charge (“CDSC”) of 1.00% on purchases without an initial sales charge and redeemed less than one year after they are purchased. Investor Shares and Institutional Shares are not subject to a sales charge. Investor Shares, A Shares and Institutional Shares commenced operations on July 9, 1999, July 8, 2005 and May 9, 2012, respectively. The Fund’s investment objective is to provide long-term capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal year. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted trade or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange-traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate and maturity. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in the Fund’s registration statement, performs certain functions as they relate to the administration and oversight of the Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such investments and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different Net Asset Value ("NAV") than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: 14 AUXIER FOCUS FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2015 Level 1 — quoted prices in active markets for identical assets and liabilities Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of December 31, 2015, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Foreign Currency Translations – Foreign currency amounts are translated into U.S. dollars as follows: (1) assets and liabilities at the rate of exchange at the end of the respective period; and (2) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions to shareholders are recorded on the ex-dividend date. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. The Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of December 31, 2015, there are no uncertain tax positions that would require financial statement recognition, de-recognition or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class-specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Redemption Fees – A shareholder who redeems shares within 180 days of purchase will incur a redemption fee of 2.00% of the current net asset value of shares redeemed, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. 15 AUXIER FOCUS FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2015 Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Cash – Concentration in Uninsured Account For cash management purposes the Fund may concentrate cash with the Fund’s custodian. This typically results in cash balances exceeding the Federal Deposit Insurance Corporation (“FDIC”) insurance limits. As of December 31, 2015, the Fund held $25,412,319 as cash reserves at MUFG Union Bank, N.A. that exceeded the FDIC insurance limit. Note 4. Fees and Expenses Investment Adviser – Auxier Asset Management LLC (the “Adviser”), is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 1.00% of the Fund’s average daily assets. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for A Shares of the Fund in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of A Shares. The Distributor has no role in determining the investment policies or which securities are to be purchased or sold by the Trust or its Funds. For the period ended December 31, 2015, there were $724 in front-end sales charges assessed on the sale of A Shares and no contingent deferred sales charges were assessed on the sale of A Shares. The Distributor received $94 of the total front-end sales charges.Such amounts are set aside by the Distributor and used solely for distribution-related expenses. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $50,000 for service to the Trust ($66,000 for the Chairman), and the Audit Committee Chairman and Vice Chairman receive an additional $6,000 annually. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 5. Expense Reimbursements and Fees Waived The Adviser has contractually agreed to waive a portion of its fees and reimburse expenses through October 31, 2016, to the extent necessary to maintain the total operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividend expenses on short sales, and extraordinary expenses) at 1.14%, 1.25% and 1.00% of average daily net assets of the Investor Shares, A Shares and Institutional Shares respectively. These contractual waivers may only be raised or eliminated with consent of the Board. Other fund service providers have voluntarily agreed to waive a portion of their fees. These voluntary reductions may be reduced or eliminated at any time. For the period ended December 31, 2015, fees waived and expenses reimbursed were as follows: 16 AUXIER FOCUS FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2015 Investment Adviser Fees Waived Investment Adviser Expenses Reimbursed Other Waivers Total Fees Waived $ Note 6. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended December 31, 2015, were $7,062,774 and $26,381,752, respectively. Note 7. Federal Income Tax As of June 30, 2015, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income $ Undistributed Long-Term Gain Unrealized Appreciation Total $ The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 17 AUXIER FOCUS FUND ADDITIONAL INFORMATION DECEMBER 31, 2015 Investment Advisory Agreement Approval At the December 11, 2015 Board meeting, the Board, including the Independent Trustees, considered the approval of the continuance of the investment advisory agreement between the Adviser and the Trust pertaining to the Fund (the “Advisory Agreement”). In preparation for its deliberations, the Board requested and reviewed written responses from the Adviser to a due diligence questionnaire circulated on the Board's behalf concerning the Adviser’s personnel, operations, financial condition, performance, and services provided by the Adviser. The Board also discussed the materials with Fund counsel and, as necessary, with the Trust's administrator, Atlantic Fund Services. During its deliberations, the Board received an oral presentation from the Adviser, and was assisted by the advice of Trustee counsel. At the meeting, the Board reviewed, among other matters: (1) the nature, extent and quality of the services provided to the Fund by the Adviser, including information on the investment performance of the Fund and Adviser; (2) the costs of the services provided and profitability to the Adviser of its relationship with the Fund; (3) the advisory fee and total expense ratio of the Fund compared to a relevant peer group of funds; (4) the extent to which economies of scale may be realized as the Fund grows and whether the advisory fee enables the Fund's investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Fund. Nature, Extent and Quality of Services Based on written materials received, a presentation from a senior representative of the Adviser and a discussion with the Adviser about the Adviser’s personnel, operations and financial condition and with the Trust’s CCO about the Adviser, the Board considered the quality of services provided by the Adviser under the Advisory Agreement. In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio manager at the Adviser with principal responsibility for the Fund, as well as the investment philosophy and decision-making process of the portfolio manager and the capability and integrity of the Adviser’s senior management and staff. The Board considered also the adequacy of the Adviser’s resources. The Board noted the Adviser’s representations that the firm is in stable financial condition, that the firm is able to meet expense reimbursement obligations, and that the firm’s financial condition would not impair its ability to provide high-quality advisory services to the Fund. Based on the presentation and the materials provided by the Adviser in connection with the Board’s consideration of the renewal of the Advisory Agreement, the Board concluded that, overall, it was satisfied with the nature, extent and quality of services to be provided to the Fund under the Advisory Agreement. Performance In connection with a presentation by the Adviser regarding its approach to managing the Fund, the Board reviewed the performance of the Fund compared to its benchmark. The Board observed that the Fund had underperformed the S&P 500, the Fund’s primary benchmark, for the one-, three-, and five-year periods ended September 30, 2015, but had outperformed the benchmark since the Fund’s inception on July 9, 1999. The Board also considered the Fund’s performance relative to its Lipper, Inc. (“Lipper”) peer group, noting that, based on the information provided by Lipper, the Fund had outperformed the median of its peer group for the one-year period ended September 30, 2015, but had underperformed the median of its Lipper peer group for the three- and five-year periods ended September 30, 2015. The Board noted the Adviser’s representation that the Fund’s investment approach is countercyclical, designed to outperform the index in declining markets and lag or achieve parity with the index in rising markets. The Board also noted the Adviser’s representation that the Fund seeks capital appreciation over the long-term and that the Fund had outperformed its benchmark since its inception on both a cumulative and average annual.Based on the Adviser’s investment style and the foregoing performance information, the Board determined that the Adviser’s management of the Fund could benefit the Fund and its shareholders. Compensation The Board evaluated the Adviser’s compensation for providing advisory services to the Fund and analyzed comparative information on actual advisory fee rates and actual total expenses of the relevant Lipper peer group of the Fund. The Board noted that the Adviser’s actual advisory fee rate was higher than the median of its Lipper peer group, whereas the actual total 18 AUXIER FOCUS FUND ADDITIONAL INFORMATION DECEMBER 31, 2015 expenses for the Fund were lower than the median of its Lipper peer group. The Board also considered the compensation rates paid to the Adviser by other types of investment vehicles and clients with similar investment strategies and objectives to that of the Fund and determined the advisory fee to be in line with other similar accounts managed by the Adviser. Based on the foregoing, the Board concluded that the Adviser’s advisory fee rate charged to each Fund was reasonable. Cost of Services and Profitability The Board considered information provided by the Adviser regarding the costs of services and its profitability with respect to the Fund. In this regard, the Board considered the Adviser’s resources devoted to the Fund, as well as the Adviser’s discussion of the costs and profitability of its Fund activities. Based on these and other applicable considerations, the Board concluded that the Adviser’s profits attributable to management of the Fund were reasonable in the context of all factors considered. Economies of Scale The Board considered whether the Fund would benefit from any economies of scale. In this respect, the Board noted the Adviser’s representation that the Fund could benefit from economies of scale at higher asset levels, but that the Adviser had not identified economies of scale at current asset levels that would warrant proposing breakpoints in fees at this time. Based on the foregoing information, the Board concluded that economies of scale were not a material factor in approving the continuation of the Advisory Agreement. Other Benefits The Board noted the Adviser’s representation that, aside from its contractual advisory fees, it does not benefit in a material way from its relationship with the Fund. Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Fund were not a material factor in approving the continuation of the Advisory Agreement. Conclusion The Board did not identify any single factor as being of paramount importance, and different Trustees may have given different weight to different factors. The Board reviewed a memorandum from Fund counsel discussing the legal standards applicable to its consideration of the Advisory Agreement. Based on its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its reasonable business judgment, that the advisory arrangement, as outlined in the Advisory Agreement, was fair and reasonable in light of the services performed or to be performed, expenses incurred or to be incurred and such other matters as the Board considered relevant. Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (877) 328-9437, on the Fund's website at www.auxierasset.com and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (877) 328-9437 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. 19 AUXIER FOCUS FUND ADDITIONAL INFORMATION DECEMBER 31, 2015 Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments on certain classes, redemption fees, exchange fees, and CDSC fees, and (2) ongoing costs, including management fees, 12b-1 fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2015, through December 31, 2015. Actual Expenses – The first line under each share class of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line under each share class of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments on certain classes, redemption fees, exchange fees, and CDSC fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense July 1, 2015 December 31, 2015 Period* Ratio* Investor Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % A Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % Institutional Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % *Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period 20 FOR MORE INFORMATION P.O. Box 588 Portland, Maine 04112 (877) 3AUXIER (877) 328-9437 INVESTMENT ADVISER Auxier Asset Management LLC 5285 Meadows Road Suite 333 Lake Oswego, Oregon 97035 TRANSFER AGENT Atlantic Fund Services P.O. Box 588 Portland, Maine 04112 www.atlanticfundservices.com DISTRIBUTOR Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, Maine 04101 www.foreside.com This report is submitted for the general information of the shareholders of the Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management, and other information. 204-SAR-1215 DF DENT GROWTH FUNDS TABLE OF CONTENTS DECEMBER 31, 2015 DF Dent Premier Growth Fund A Message to Our Shareholders 1 Management Discussion of Fund Performance 9 Performance Chart and Analysis 13 Schedule of Investments 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 DF Dent Midcap Growth Fund Performance Chart and Analysis 20 Schedule of Investments 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statements of Changes in Net Assets 25 Financial Highlights 26 DF Dent Small Cap Growth Fund Performance Chart and Analysis 27 Schedule of Investments 28 Statement of Assets and Liabilities 30 Statement of Operations 31 Statements of Changes in Net Assets 32 Financial Highlights 33 DF Dent Growth Funds Notes to Financial Statements 34 Additional Information 39 DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 Dear Fellow Shareholder, Performance for the three DF Dent Growth Funds is detailed in the below table. While each Fund has outperformed its respective benchmark for longer periods, 2015 was a disappointing year in terms of relative performance versus the benchmarks. Performance (for periods ending 12/31/2015) DF Dent Premier Growth DF Dent Midcap Growth DF Dent Small Cap Growth 6 Months - % - % - % Benchmark S&P 500 Russell Midcap Growth Russell 2000 Growth Benchmark Performance + % - % - % Fund Outperformance - % - % - % 12 Months + % + % - % Benchmark + % - % - % Fund Outperformance + % + % - % 5 Years + %* N/A N/A Benchmark + %* N/A N/A Fund Outperformance - %* N/A N/A 10 Years + %* N/A N/A Benchmark + %* N/A N/A Fund Outperformance - %* N/A N/A Since Inception + %* + %* + %* Benchmark + %* + %* + %* Fund Outperformance + %* + %* - %* Cumulative Since Inception + % + % + % Benchmark + % + % + % Fund Outperformance + % + % - % Inception Date 07/16/2001 07/01/2011 11/01/2013 N/A- Periods which exceed the life of the particular fund. * annualized. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 233-3368. As stated in the current prospectus, the DF 1 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 Dent Premier Growth Fund’s and DF Dent Midcap Growth Fund’s annual operating expense ratios (gross) are 1.20% and 1.84%, respectively. However, D.F. Dent and Company (the Funds’ “Adviser”) has contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expenses to 1.10% on the first $150 million in Fund net assets and to 0.90% on net assets exceeding $150 million. This agreement is in effect through October 31, 2019. As stated in the current prospectus, the DF Dent Small Cap Growth Fund’s annual operating expense ratio (gross) is 5.16%. However, the Adviser has contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.25% through October 31, 2019. These expense caps may be changed or eliminated prior to their expiration date only with the consent of the Board of Trustees. Both the DF Dent Midcap Growth Fund and DF Dent Small Cap Growth Fund charge a 2.00% redemption fee on shares redeemed within 60 days of purchase. Fund performance returns shown do not reflect fees; if reflected, the returns would have been lower. Returns greater than one year are annualized. The DF Dent Premier Growth Fund (the “Fund”) slightly outperformed the S&P 500 (the “Index”) by +0.16% in calendar 2015. The Fund has achieved positive absolute returns in 12 of the 14 years of its existence since 2001. The Fund’s cumulative total return outperformance since inception (07/16/2001) over the Index has progressed over the past seven years since the financial crisis as follows: 12/31/09 12/31/10 12/31/11 12/31/12 12/31/13 12/31/14 12/31/15 % The Index There has been much discussion of active versus passive investing in recent years with many flavors of index funds, with the most prevalent index fund being that of the S&P 500. According to Morningstar, investors redeemed $207.3 billion from actively managed U.S. mutual funds and purchased $413.8 billion in passive index funds in 2015. From 2007 through 2014, index-based U.S. equity mutual funds and index-based exchange-traded funds (ETFs) had net inflows of $1 trillion, while actively managed U.S. equity mutual funds had net outflows of $659 billion. While the proponents of passive investing have been vocal about the merits of passive investing, much less has been heard from active managers such as your Fund’s Adviser. Therefore, here are the points your Adviser would like to mention: 1. Underperformance. As calculated by Arthur Lipper and reported in the Wall Street Journal, the average return from the Lipper universe of S&P 500 index funds underperformed the actual Index on a total return basis by -0.58% in both 2014 and 2015. For the 5 years ending in 2014 and 2015, the average index fund trailed the annual return of the Index by 0.65% and 0.67% respectively. This underperformance is probably due to fees and the transactional friction of daily buying and selling to align index funds with their respective benchmarks. 2. Market Capitalization Weighting. By definition, index funds are market capitalization weighted. Therefore, an investor in index funds allocates capital proportionately based on market capitalization. The larger companies are allocated much more capital than smaller companies. This has worked in the past couple of years as the massive cash flows mentioned above into index funds have allocated more capital into larger companies due to market capitalization weighting. These cash flows have also been 2 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 self-reinforcing, driving up the respective indices as well. One should ask the question, “What happens when the recent indexing trend abates or reverses and cash flows out towards higher return assets?” 3. A “Crowded Trade.” A “crowded trade” reflects investing by the crowd in what is popular. New investments today in index funds represent a “crowded trade,” following the crowd into what has recently been popular. Such a strategy becomes problematic to say the least when the crowd moves on to another area that appears to be gaining traction. 4. Rate of Return. A fundamental principle of capital markets is that capital is allocated based on return on investment. Companies that generate high returns on investment attract capital which gravitates to such high returns. In time, we believe high rates of return rather than market capitalization size will attract investor capital. Some have commented that the growth of index funds has opened up an opportunity for active managers to exploit the market inefficiencies resulting from points #2 and #3 above. We believe so. Expense Management Your Fund’s Adviser, has contractually agreed in recent years to waive a portion of its management fee and/or reimburse expenses in order to limit Net Annual Fund Operating Expenses (excluding all taxes, interest, portfolio transaction expenses and extraordinary expenses) to 1.10% of net assets (the Expense Cap) for the DF Dent Premier Growth Fund. Starting November 1, 2010 and through October 31, 2019, the Adviser has contractually agreed to continue this Expense Cap of 1.10% on the first $150 million of net assets and a further Expense Cap of 0.90% on assets exceeding $150 million. The purpose of this lower Expense Cap at the break point of $150 million is to share with you the economies of scale derived from your Fund’s growth. As of December 31, 2015 the net assets in your Fund were $158,162,020. At this level of assets in the Fund, the effective annual expense ratio as reported in the “Financial Highlights” section is a little less than 1.10%. Brokerage expenses for calendar 2015 amounted to about 1.2 cents per share based upon the 6.4 million shares outstanding as of December 31, 2015. Portfolio Turnover Portfolio turnover, when measured by security purchases as a percentage of the average market value, was 25.54% for the calendar year 2015, at the higher end of your Fund’s historic turnover range. We trimmed back some positions that had appreciated significantly in 2015 and liquidated some other positions. Reinvesting the proceeds from these sales resulted in a slight increase in portfolio turnover, which was still well below peer group norms. Portfolio turnover rate in recent years may be found later in the “Financial Highlights” section of this report. Management Ownership of Fund The Adviser’s retirement plan, employees and related family members of the Adviser collectively own 15.7% of the Fund as well as 30.0% and 57.6% of the DF Dent Midcap and DF Dent Small Cap Growth Funds, 3 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 respectively. The Fund is the largest investment of the Adviser’s retirement plan (at 26.6% of the retirement plan’s assets). 34.6% of the Adviser’s retirement plan is invested in the three DF Dent Funds. Asset Allocation Year-end DF Dent Premier Growth Fund asset allocation by market capitalization for the past six years was: 12/31/10* 12/31/11* 12/31/12* 12/31/13* 12/31/14* 12/31/15* Large Capitalization % Mid Capitalization % Small Capitalization % Reserve Funds % Total Fund % * Percentages calculated based on total value of investments. From 12/31/10 through 12/31/14 as previously reported large cap included companies over $7.0 billion, mid cap was $1.5 to $7.0 billion, and small cap was companies below $1.5 billion. Since inception (07/16/2001), your Adviser has used a market capitalization range of $1.5 to $7.0 billion to define mid capitalization with companies below and above this range representing small and large cap respectively. In recent reports, we have discussed adjusting this range upwards to reflect the overall increase of market capitalization levels over the past 14 years. In the Fund’s most recent Prospectus (11/01/2015), we increased the market capitalization range for mid cap to $3.0 to $12.0 billion, thereby defining companies below and above this range as small and large, respectively. The result of this new range is that the asset allocation for December 31, 2015 removes the overall market appreciation so that the overall balance is similar to the balance five years ago, which we believe is appropriate. Concentration In late 2007, your Fund held 52 different positions. The Adviser embarked on a program to reduce the number of investments in subsequent years. The rationale has been that it is preferable to concentrate in our 40 favorite companies than to dilute the percentages in these companies by including another 10 or so additional less favored companies. Your Fund held 40 companies at year end 2014, added six new companies and eliminated nine companies in 2015, ending the year with 37 investments. We believe this discipline of pruning the portfolio to 40 or fewer names has forced us to be more selective and sharpened our focus on only the very best companies. Concentration in the 10 largest positions in the Fund was as follows on the indicated dates: Top 10 Holdings 12/31/12 12/31/13 12/31/14 12/31/15 % of Fund % Average Position Size of Top 10 % Nine of the 10 largest positions were carried at a profit, and 19 of the 20 largest positions were carried at a profit on December 31, 2015. We believe this fact demonstrates the benefit of concentrating in the highest 4 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 conviction investments. Commentary Major U.S. stock market indices were up in the fourth quarter of 2015, a positive end to a challenging year. The Index had a 1.38% gain for the entire year, with 281 stocks declining and 220 advancing. Similarly, broader indices, such as the Russell 2000 and the Wilshire 5000, had markedly positive fourth quarters, although these indices remained in negative territory for the full year. Fixed-income markets generally fared no better for the year, with bond price declines offsetting meager yields. The Barclays Capital U.S. Government/Credit Bond Index returned only 0.15% for the year, while corporate high-yield indices produced mostly negative total returns. Equity markets in 2015 were characterized by dramatic dispersion in performance between the broader market, which performed poorly, and a small group of stocks,mostly technology or services companies with large market caps, which performed extremely well. 56% of the S&P 500 was down for the year, while seventy stocks in the S&P 500 were down over 30% (one out of every seven stocks). Outliers in terms of positive performance were a handful of stocks that earned their own nickname. Four outstanding performers (Facebook, Amazon, Netflix and Google (now called Alphabet)) are sometimes referred to as the four FANG stocks. These select few stocks clearly drove the performance of many of the larger market-cap-weighted indices. The market cap-weighted total return of the FANG stocks in 2015 was 60.69% versus the S&P 500’s absolute price return of -0.73%. The S&P 500 excluding FANG came in at -4.80%. Your Fund owned but one of the FANG stocks (a 2.63% position in Alphabet at year end), primarily because we felt (and feel) that the valuations of the others were not reasonable. FANG’s collective price/earnings ratio at the end of 2015 was approximately 60, almost three times that of the S&P 500(Alphabet’s price/earnings ratio was more reasonable in the high 20s). Even on a price/sales ratio, these companies look very expensive. These FANG stocks have impressive businesses, but they are priced to perfection with little or no room for error. The hype and excitement around these few companies are reminiscent of other bubbles, like the “Nifty Fifty” run-up of the early 1970s, the dotcom boom of the late 1990s, and the flock to emerging markets in the mid 2000s. We believe it would be imprudent now, just as it was imprudent in the early 1970s, the late 1990s and mid 2000s, to chase performance and join a “crowded trade,” described earlier in this letter as joining a popular group along with many other investors that are crowding to get in and pushing prices higher based on popularity rather than fundamental analysis. We prefer to stick to our valuation discipline and to buy and hold companies whose earnings growth prospects through market cycles justify their stock prices. We believe your Fund’s portfolio entails far less risk than a portfolio heavily weighted towards the nicknamed, popular stocks. Your Adviser continues to do what we have always done: position your portfolios for long-term outperformance by conducting bottom-up research and owning concentrated positions in what we consider best-in-class** companies. In our opinion, your portfolio companies are run by highly ethical and skilled managers, have big competitive advantages in their markets, and generate significant free cash flow to fund their growth. We believe this formula will translate into above-market rates of long-term earnings growth and stock-price appreciation. 5 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 Market Thoughts We believe growth may be disappointingly slow for the foreseeable future, with economies vulnerable to negative shocks and policymakers having few tools to respond. The unforeseen consequences of an exceptionally strong U.S. dollar and an enormous decline in the price of oil, the word’s largest commodity, are causing major global economic strains. The Euro area’s economic problems appear to be structural in nature and are being exacerbated by the migration crisis and the threat of terrorism. Debt burdens in the Euro periphery and in emerging markets remain elevated, acting as a limiting factor to growth, especially when much of that debt is U.S. dollar-denominated and the dollar is strong. Economies dependent on energy and commodity exports, including Brazil, Canada, Australia and many emerging economies, are struggling with the tumble in commodity prices. Decelerating growth in China is causing ripple effects throughout the world. Heightened terrorism and geopolitical risk make the world a less stable place, and the upcoming U.S. presidential election will add to that uncertainty. No investor can safely predict the future direction of the stock market, but 2016 could be a more challenging environment for investors than we have seen for some time. Perhaps many of the concerns we have mentioned in this commentary are well discounted in the market, and investor expectations are lower going into 2016 than they were a year ago. Remember that expectations were high in early 2015, and yet the markets had a disappointing year. The reverse is certainly possible in 2016. In any case, after seven years of a rising market, we feel it is important to be vigilant toward market risks. The market has experienced very few corrections in its run up since 2009, which is unusual by historical standards (see chart below). Taking a higher-level view toward the U.S. market, we have noted that numerous factors have been associated 6 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2015 with above-trend equity returns over the last several years: (1) falling interest rates, (2) rising profit margins, (3) falling tax rates for multinationals, (4) rising market multiples, (5) merger and acquisition activity, and (6) aggressive stock repurchases. We believe that these themes will be less significant drivers of performance in the future, and that, as a result, the general market may have fewer positive catalysts. Notwithstanding this cautious tone, in a world where cash pays you nearly nothing and where a bond yielding 2.5% requires over 28 years to double your money (or a life time on an after tax basis!), equities appear to us to be the preferred asset class. More specifically, we believe growth stocks will offer returns that few other asset classes will be able to match over the next market cycle. As in the past, we appreciate your investment in our Fund and will continue to work diligently for you, our shareholders. Respectively Submitted, Daniel F. Dent Bruce L. Kennedy
